McELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
225 Liberty Street
36th Floor
New York, New York 10281
 (973) 425-4174
Attorneys for Plaintiff,
Westchester Fire Insurance Company

                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK


WESTCHESTER FIRE INSURANCE                         Civil Action No.: 21-cv-558
COMPANY,

                           Plaintiff,

 v.

DAVID MCWHORTER a/k/a BUEL D.                                   COMPLAINT
MCWHORTER, DIANE MCWHORTER,
DAVID LIPPMAN, ANGELA LIPPMAN a/k/a
ANGIE D. LIPPMAN, HAROLD P. VICE, JOHN
MANNINA, KATHY MANNINA, J. DOE(S) 1-
10 (FICTICIOUS NAMES REPRESENTING
UNKOWN INDIVIDUALS), and XYZ CORP(S)
1-10 (FICTICIOUS NAMES REPRESENTING
UNKOWN CORPORATIONS)

                           Defendants.


       Plaintiff, Westchester Fire Insurance Company, by way of Complaint against Defendants,

David McWhorter a/k/a Buel D. McWhorter, Diane McWhorter, David Lippman, Angela

Lippman a/k/a Angie D. Lippman, Harold P. Vice, John Mannina and Kathy Mannina

(“Defendants”), alleges:
                                JURISDICTION AND VENUE

       1.      Jurisdiction is conferred upon this Court pursuant to 28 U.S.C. § 1332(a) in that

this is an action between citizens of different states and the amount in controversy exceeds

$75,000.00, exclusive of interest and costs.

       2.      This Court has personal jurisdiction over the Defendants pursuant to provisions

recited in the below-referenced “Indemnity Agreement”, which provides, among other things,

that said “Indemnity Agreement” is deemed made in the State of New York, that all actions

arising directly or indirectly from said “Indemnity Agreement” shall be litigated only in courts

having status within the State of New York and that the Defendants consent to the personal

jurisdiction of the federal courts located in the State of New York.

       3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 in that the below-

referenced “Indemnity Agreement” provides, among other things, that said “Indemnity

Agreement” is deemed made in the State of New York, that all actions arising directly or

indirectly from said “Indemnity Agreement” shall be litigated only in courts having status within

the State of New York and that the Defendants consent to the personal jurisdiction and venue of

the federal courts located in the State of New York.

                                         THE PARTIES

       4.      At all relevant times hereinafter mentioned, plaintiff, Westchester Fire Insurance

Company (“Westchester” or “SURETY”), organized and existing under the laws of the

Commonwealth of Pennsylvania, with its principal place of business in Philadelphia,

Pennsylvania, was and is a corporation authorized to transact, and does so transact, business in

the State of New York.




                                                 2
       5.      Upon information and belief, defendant, David McWhorter, also known as Buel

D. McWhorter, is an individual residing at 2502 Bay Winds Court, Houston, Texas, 77059.

       6.      Upon information and belief, defendant, Diane McWhorter, is an individual

residing at 2502 Bay Winds Court, Houston, Texas, 77059.

       7.      Upon information and belief, defendant, David Lippmann, is an individual

residing at 101 Littlefield Drive, Lafayette, Louisiana 70508.

       8.      Upon information and belief, defendant, Angela Lippman, also known as Angie

D. Lippman, is an individual residing at 101 Littlefield Drive, Lafayette, Louisiana 70508.

       9.      Upon information and belief, defendant, Harold P. Vice, is an individual residing

at 149 Windermere Circle, Youngsville, Louisiana 70592.

       10.     Upon information and belief, defendant, John Mannina, is an individual residing

at 612 Oak Manor Drive, New Iberia, Louisiana 70563.

       11.     Upon information and belief, defendant, Kathy Mannina, is an individual residing

at 612 Oak Manor Drive, New Iberia, Louisiana 70563.

       12.     The Defendants shall hereafter be referred to collectively as “Indemnitors” or

“INDEMNITORS”.

                                 GENERAL ALLEGATIONS

I.     THE INDEMNITY AGREEMENT, THE BOND AND THE SALE

       13.     In consideration of Westchester, as surety, to issue and/or execute bonds for, on

behalf of or at the request of, among others, one or more of the Indemnitors, the Indemnitors, on

or about August 30, 2019, executed a General Agreement of Indemnity in favor of Westchester,

as indemnitee (the “Indemnity Agreement”).




                                                3
         14.    A true and accurate redacted copy of the Indemnity Agreement is attached hereto

as Exhibit A.

         15.    Under the Indemnity Agreement, the Indemnitors are jointly and severally

obligated to, among other things:

                pay or cause to be paid to the SURETY both the agreed premium
                and, upon written request by the SURETY at any time, collateral
                security for its suretyship until the INDEMNITORS shall furnish
                to the SURETY competent written evidence, satisfactory to the
                SURETY, of the termination of any past, present and future
                liability under any Bond.

Ex. A., ¶¶ 1 and 12.

         16.    The Indemnity Agreement further provides that the Indemnitors are jointly and

severally obligated to, among other things:

                … indemnify and save harmless the SURETY from and against
                any and all liability, claim, demand, loss, damages, expense, cost,
                attorney’s fees and expenses ..., which SURETY shall at any time
                incur by reason of its execution of any Bond ….

Ex. A., ¶¶ 2 and 12.

         17.    Paragraph 10 of the Indemnity Agreement provides that:

                [t]he INDEMNITORS hereby represent and acknowledge that if
                any INDEMNITOR breaches its obligations set forth in paragraphs
                1 or 2 of this [Indemnity] Agreement, the SURETY will have no
                adequate remedy at law, will suffer irreparable harm, and shall be
                entitled to injunctive relief enforcing the terms of such paragraphs,
                as well as a final decree, order or judgment granting SURETY
                specific performance of the terms of such paragraph.

Ex. A.

         18.    Paragraph 3 of the Indemnity Agreement provides:

                The INDEMNITORS shall continue to remain bound under the
                terms of this [Indemnity] Agreement even though the SURETY
                may have heretofore or hereafter, with or without notice to or
                knowledge of the INDEMNITORS, accepted or released other



                                                 4
               agreements of indemnity or collateral in connection with the
               execution or procurement of said Bonds, from the
               INDEMNITORS or others. The rights, powers and remedies given
               the SURETY under this [Indemnity] Agreement shall be and are in
               addition to and not in lieu of, any and all other rights, powers and
               remedies which the SURETY may have or acquire against the
               INDEMNITORS or others, whether by the terms of any agreement
               or by operation of law or otherwise.

       19.     On or about August 30, 2019, Westchester, as surety, on behalf of American

Eagle Logistics, LLC and its affiliates, as principal(s) (collectively, “AEL”), executed an

Obligation Bond, bearing bond number K1350023A (the “Bond”), in favor of certain insurance

companies and their affiliates and subsidiaries, and/or any successor by operation of law, as

obligee(s), in the penal sum amount of $7,000,000.00.

       20.     In connection with, among other things, the Indemnity Agreement, Westchester

received, as partial collateral security for its suretyship, cash in the amount of $3,500,000.00.

       21.     In or about early September 2020, Westchester was informed that AEL and/or its

affiliates had been purchased or sold substantially all assets of AEL and/or its affiliates (“Sale”).

II.    THE INDEMNITORS’ FAILURE TO DEPOSIT COLLATERAL

       22.     In or about early September 2020, Westchester sought details regarding who

would receive and/or retain the proceeds of the Sale.

       23.     Westchester was not provided with details it sought regarding whom would

receive and/or retain the proceeds of the Sale and such details remain outstanding as of the date

of this Complaint.

       24.     In or about early September 2020, Westchester requested that one or more of the

Indemnitors provide to Westchester collateral security in favor of Westchester in the form of

cash or a letter of credit in the amount of $3,500,000.00 (“September Collateral Demand”).




                                                  5
       25.     By correspondence from one of the Indemnitors dated September 8, 2020

(“September 8 Correspondence”), it was advised that the September Collateral Demand would

be satisfied, with the first $1,000,000.00, to be provided to Westchester within 60 days of

September 8, 2020, and the balance ($2,500,00.00) to be provided to Westchester within 90 days

of September 8, 2020. See Exhibit B, *2, attached hereto.

       26.     Contrary to what Westchester was advised by way of the September 8

Correspondence, the Indemnitors did not provide Westchester with collateral in connection with

the September Collateral Demand.

       27.     By letter dated December 15, 2020, Westchester requested that the Indemnitors,

among others, by no later than December 31, 2020, provide Westchester with collateral security

in the amount of $3,500,000.00, in the form of cash or an irrevocable letter of credit (“December

Collateral Demand”).

       28.     A true and accurate copy of the December Collateral Demand, excluding

enclosures thereto, is attached hereto as hereto as Exhibit B.

       29.     As of the date of this Complaint, and despite request by Westchester, the

Indemnitors, among other things, have failed and/or refused to pay or cause to be paid to

Westchester the collateral security that Westchester has requested, the Indemnitors have failed

and/or refused to comply with the September Collateral Demand and the Indemnitors have failed

and/or refused to comply with the December Collateral Demand.

       30.     By reason of the foregoing, the Indemnitors have materially breached their joint

and several obligations under the Indemnity Agreement.




                                                 6
                         AS AND FOR A FIRST CAUSE OF ACTION
                         (Specific Performance for Collateral Security)

        31.     Westchester repeats and re-avers each and every one of the allegations set forth in

the preceding paragraphs of this Complaint with the same force and effect as if each were fully

set forth at length herein.

        32.     Pursuant to the first and twelfth paragraphs of the Indemnity Agreement, the

Indemnitors are jointly and severally obligated to:

                pay or cause to be paid to the SURETY, …, upon written request
                by the SURETY at any time, collateral security for its suretyship
                until the INDEMNITORS shall furnish to the SURETY competent
                written evidence, satisfactory to the SURETY, of the termination
                of any past, present and future liability under any Bond.

        33.     Paragraph 10 of the Indemnity Agreement provides:

                The INDEMNITORS hereby represent and acknowledge that if
                any INDEMNITOR breaches its obligations set forth in paragraph[
                ] 1 … of this [Indemnity] Agreement, the SURETY will have no
                adequate remedy at law, will suffer irreparable harm, and shall be
                entitled to injunctive relief enforcing the terms of such paragraphs,
                as well as a final decree, order or judgment granting SURETY
                specific performance of the terms of such paragraph.

        34.     Westchester, as surety, executed the Bond on behalf of AEL, as principal(s).

        35.     To date, Westchester has not been furnished with competent written evidence,

satisfactory to Westchester, of the termination of any past, present and future liability under the

Bond.

        36.     Westchester, in writing, requested collateral from the Indemnitors by way of,

among other things, the September Collateral Demand.

        37.     The Indemnitors have failed and/or refused to comply with the September

Collateral Demand.




                                                 7
       38.     Westchester, in writing, requested collateral from the Indemnitors by way of,

among other things, the December Collateral Demand.

       39.     The Indemnitors have failed and/or refused to comply with the December

Collateral Demand.

       40.     The Indemnitors have breached their joint and several obligation to pay or cause

to be paid to Westchester collateral security.

       WHEREFORE, Westchester respectfully demands judgment against all Indemnitors,

jointly and severally, for specific performance as follows:

(a)    ordering and directing the Indemnitors, and each of them, and their officers, agents,

       employees, attorneys and other persons acting on their behalf, to immediately deposit

       collateral with Westchester in the amount of $3,500,000.00; and,

(b)    restraining and enjoining the Indemnitors, their companies and their agents from

       transferring, encumbering or otherwise disposing of, and from concealing and secreting

       any of their property and assets, real, personal and mixed, whether jointly or solely

       owned, which might serve as collateral so as to secure Westchester from liability herein

       until the Indemnitors shall furnish to Westchester competent written evidence,

       satisfactory to Westchester, of the termination of any past, present and future liability

       under the Bond; and,

(c)    restraining and enjoining the Indemnitors, their companies and their agents from

       transferring, encumbering or otherwise disposing of, and from concealing and secreting

       any and all proceeds of the Sale (whether previously received or to be received in the

       future), or any assets obtained or realized in connection with such Sale proceeds, and




                                                 8
        shall furnish to Westchester a full and complete accounting of any and all proceeds of the

        Sale; and,

(d)     requiring the Indemnitors, their companies and their agents to provide Westchester with a

        full and complete accounting of all assets owned by them or anyone or any of them in

        which they or any one of them may have an interest; and,

(e)     requiring the Indemnitors to allow Westchester full and complete access to all financial

        books, records, documents and accounts maintained by them or any one of them in which

        they may have an interest; and,

(f)     awarding interest, costs of suit, attorneys’ fees and such other and further relief as may be

        just and equitable.

                        AS AND FOR A SECOND CAUSE OF ACTION
                               (Contractual Indemnification)

        41.     Westchester repeats and re-avers each and every one of the allegations set forth in

the preceding paragraphs of this Complaint with the same force and effect as if each were fully

set forth at length herein.

        42.     The Indemnity Agreement provides that the Indemnitors are jointly and severally

obligated to, among other things:

                … indemnify and save harmless the SURETY from and against
                any and all liability, claim, demand, loss, damages, expense, cost,
                attorney’s fees and expenses . . . , which SURETY shall at any
                time incur by reason of its execution of any Bond ….

        43.     Westchester, as surety, executed the Bond on behalf of AEL, as principal(s).

        44.     Westchester has incurred unreimbursed loss, costs and/or expenses, including

attorneys’ fees, in connection with, among other things, Westchester’s execution of the Bond.




                                                  9
       45.     The Indemnitors have failed and/or refused to honor their obligations under the

Indemnity Agreement, and have otherwise breached the Indemnity Agreement.

       46.     As a direct result of the Indemnitors’ failure and/or refusal to honor their

obligations under Indemnity Agreement, Westchester has sustained damages, costs and

expenses, including attorneys’ fees, and will continue to sustain damages, costs and expenses,

including attorneys’ fees.

       47.     Based on the foregoing, the Indemnitors are jointly and severally liable to

Westchester for damages, losses, costs, expenses and/or attorneys’ fees it has sustained to date,

and for any and all liability, losses, costs, expenses and attorneys’ fees that may be incurred by

Westchester in the future.

       WHEREFORE, Westchester demands that judgment be entered against the Indemnitors,

jointly and severally:

(a)    for contractual indemnification for any and all unpaid premium(s) and/or any and all

       liability, claim, demand, loss, damages, expense, cost, attorney’s fees and/or expenses

       incurred by Westchester, and any and all liability, claim, demand, loss, damages,

       expense, cost, attorney’s fees and/or expenses to be incurred by Westchester, together

       with appropriate interest thereon; and,

(b)    for declaratory relief, declaring the Indemnitors jointly and severally liable to

       Westchester for all liability, claim, demand, loss, damages, expense, cost, attorney’s fees

       and/or expenses to which Westchester may be exposed or which it may sustain; and,

(c)    awarding interest, costs of suit, attorneys’ fees and such other and further relief as may be

       just and equitable.




                                                 10
                         AS AND FOR A THIRD CAUSE OF ACTION
                             (Breach of the Indemnity Agreement)

        48.     Westchester repeats and re-avers each and every one of the allegations set forth in

the preceding paragraphs of this Complaint with the same force and effect as if each were fully

set forth at length herein.

        49.     Westchester, as surety, executed the Bond on behalf of AEL, as principal(s).

        50.     The Indemnity Agreement provides that the Indemnitors are jointly and severally

obligated to, among other things:

                . . . . indemnify and save harmless the SURETY from and against
                any and all liability, claim, demand, loss, damages, expense, cost,
                attorney’s fees and expenses . . . , which SURETY shall at any
                time incur by reason of its execution of any Bond . . . .

        51.     Westchester has incurred unreimbursed losses, costs and/or expenses, including

attorneys’ fees, in connection with, among other things, Westchester’s execution of the Bond

        52.     Under the Indemnity Agreement, the Indemnitors are jointly and severally

obligated to:

                pay or cause to be paid to the SURETY, …, upon written request
                by the SURETY at any time, collateral security for its suretyship
                until the INDEMNITORS shall furnish to the SURETY competent
                written evidence, satisfactory to the SURETY, of the termination
                of any past, present and future liability under any Bond.

        53.     To date, Westchester has not been furnished with competent written evidence,

satisfactory to Westchester, of the termination of any past, present and future liability under the

Bond.

        54.     Westchester, in writing, requested collateral from the Indemnitors by way of,

among other things, the September Collateral Demand.




                                                11
       55.     The Indemnitors have failed and/or refused to comply with the September

Collateral Demand.

       56.     Westchester, in writing, requested collateral from the Indemnitors by way of,

among other things, the December Collateral Demand.

       57.     The Indemnitors have failed and/or refused to comply with the December

Collateral Demand.

       58.     The Indemnitors have breached their joint and several obligation to indemnify and

save harmless Westchester from and against any and all liability, claim, demand, loss, damages,

expense, cost, attorney’s fees and/or expenses incurred by Westchester.

       59.     The Indemnitors have breached their joint and several obligation to pay or cause

to be paid to Westchester collateral security.

       WHEREFORE, Westchester demands that judgment be entered against the Indemnitors,

jointly and severally:

(a)    for declaratory relief, declaring the Indemnitors jointly and severally liable to

       Westchester in the amount of no less than $3,500,000.00, plus costs and expenses,

       including attorneys’ fees; and,

(b)    for contractual indemnification for any and all unpaid premium(s) and/or any and all

       liability, claim, demand, loss, damages, expense, cost, attorney’s fees and/or expenses

       incurred by Westchester, and any and all liability, claim, demand, loss, damages,

       expense, cost, attorney’s fees and/or expenses to be incurred by Westchester, together

       with appropriate interest thereon;

(c)    awarding interest, costs of suit, attorneys’ fees and such other and further relief as may be

       just and equitable.




                                                 12
                          McELROY, DEUTSCH, MULVANEY &
                          CARPENTER, LLP
                          Attorneys for Plaintiff,
                          Westchester Fire Insurance Company


                          By:_/s/ Michael C. Delaney___
Dated: February 2, 2021      Michael C. Delaney, Esq.
                             Michael R. Morano, Esq. (pro hac vice to be
                             sought)




                            13
